259 F.2d 704
58-2 USTC  P 9906
Anna Ervina WEST, Appellant,v.UNITED STATES of America.
No. 12663.
United States Court of Appeals Third Circuit.
Argued Oct. 20, 1958.Decided Oct. 31, 1958.

Converse Murdoch, Philadelphia, Pa.  (John David Stoner, Philadelphia, Pa., on the brief), for appellant.
Carter Bledsoe, Bethesda, Md.  (Andrew F. Oehmann, Acting Asst. Atty. Gen., Lee A. Jackson, A. F. Prescott, Attorneys, Department of Justice, Washington, D.C., Harold K. Wood, U.S. Atty., Joseph J. Zapitz, Asst. U.S. Atty., Philadelphia, Pa., on the brief), for appellee.
Before MARIS, McLAUGHLIN and HASTIE, Circuit Judges.
PER CURIAM.


1
This is an appeal by the plaintiff from a judgment in favor of the Government in a suit brought by her in the District Court for the Eastern District of Pennsylvania to recover an alleged overpayment of imcome tax for the year 1955.  The question in the case is whether the plaintiff was entitled to a casualty deduction for a loss to her property, a 99 year renewable leasehold of a lot and a cottage erected thereon, in the land of the Pocono Lake Preserve, a private club of which she was a member, which is alleged to have resulted from the destruction in 1955 by hurricane 'Diane' of the dam and artificial lake maintained by the Preserve on its land for the use of its members.


2
The facts are sufficiently set out in the opinion filed in the district court by Judge Grim, 163 F.Supp. 739, and need not be repeated here.  Suffice it to say that we are in accord with the district court, for the reasons stated in Judge Grim's opinion, that the plaintiff was not entitled to the deduction in question and was, therefore, not entitled to recover in the action.


3
The judgment of the district court will be affirmed.